NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
MARSHALL PATENT HOLDINGS, LLC,
Plaintiff-Appellant, '
\ V.
U.S. SOUTH COMMUNICATIONS, INC.,
Defenclant-Appellee.
2011-1011 _
Appeal from the United States District Court for the
Eastern District of TeXas in case no. 08-CV-0222, Judge
Leonard Davis.
ON MOTION
Before GAJARsA, Chief Judge.
0 R D E R
`Marshall Patent HoldingS, LLC (Marshall) moves for
leave to include additional materials in the joint appendix
and extension of time to file the joint appendix U.S. South
Communicati0ns, Inc. opposes. Marshall replies
Rule 10(a) of the Rules Federal Rules of Appellate
Procedure provides that the record on appeal is generally

MARSHALL PATEN'l` V. US SOU'I‘H 2
limited to the original papers and exhibits filed in the
district court. See also Wegner Mfg., Inc. v. Coating Mach.
Sys., Inc., 239 F.3d 1225, 1236, n. 2 (Fed. Cir. 2001)
(refusing to consider a reference that was not evidence
before the district court and not part of the record on
appeal). Although the Rules of Evidence authorize judicial
notice of certain facts outside of the rec0rd, the court is not
persuaded that such action is warranted here.
Accordingly, 4
IT lS ORDERED THATI
(1) The motion for leave to include additional materials
in the joint appendix is denied. __
(2) The joint appendix shall be filed within 14 days
from the date of filing of this order
(3) Marshall’s motion for an extension of time to Ele
the joint appendix is now moot.
FOR THE CoURT
N0l2[l11
_JU1_ /S/ Jan Horba1
Date J an Horbaly
Clerk
cc: Michae1 P. Mazza, Esq. polo
` . . URT 0F APPEALS FDR
Rob1n L. McGrath, Esq. IST§(EJFE0ERM_ macon
324 JuN 01 2011
JAN HDRBAL¥
CLEH(